Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-3, 7-8 and 15-17 canceled
Claims 1 and 12 amended
Claims 1, 4-6, 9-14 and 18-20 pending

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-14 and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 were amended to include “the perovskite precursor material generate the crystal nuclei from a top surface and a bottom surface of the perovskite material”. 
However, this limitation have no support in the specification as filed, as the specification does not include or discuss the process of generating the nuclei, or the direction of which the nuclei is generated from, whether it is from the top or the bottom surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hest (Radiative Thermal Annealing/in Situ X-ray Diffraction Study of Methyl-ammonium Lead Triiodide: Effect of Anti-solvent, Humidity, Annealing Temperature Profile, and Film Substrates) in view of Sung (PG Pub 2018/0216249 A1), with the Ahmed (Rapid thermal processing chamber for in-situ x-ray diffraction, as evidentiary art), and with Watson (NPL, rapid processing of perovskite solar cells and under 2.5 seconds, 2015, as evidentiary art), and in further view of Yan (PG Pub 2018/0233296 A1).
Consider Claim 1, Hest teaches the process of forming perovskite layer (abstract). Hest teaches the process of forming coated layer on a substrate with perovskite precursor material (page 5932, experimental section, film deposition). Hest teaches the annealing treatment with RTA (radiative thermal annealing) in situ equipment described in Ahmed reference (page 5932, experimental section, film deposition). Haste teaches the annealing temperature of the coated perovskite precursor material with RTA at 10℃/s step up to 100℃ for three minutes (page 5933, radiative thermal annealing of MAPbI3 section). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Although Hest does not describe the equipment used, Ahmed teaches the equipment used for RTA Process (described as RTP) to have the processed sample place on a susceptor (Si wafer with 375 micron thickness) within the device having two pairs of halogen lamps, configured to be above and below the sample (figure 1, page 13902–2, right Col.). Ahmed teaches monitoring the heating process using thermocouple attached to the bottom of the wafer/susceptor (figure 1, page 13902–2, right Col.). 
Therefore, skilled person in the art will understand that the bottom halogen lamps heats the wafer/susceptor to the processed temperature. Thus, the wafer/susceptor acts as a heating plate for the heating the perovskite precursor coating from under the substrate, and the process of Hest.
Hest does not explicitly teach the type of radiation emitted from the halogen lamp.
However, Watson is in the art of rapid annealing of perovskite structure (abstract), teaches the annealing using halogen lamp where the halogen lamp emits radiation from 250 to 2500 nm (page 9124, right column, first paragraph). 
Therefore, both pairs of the halogen lamps produces IR irradiation and UV irradiation.
Hest does not teach the heating treatment to generate crystal nuclei.
However, Sung is in the prior art of coating perovskite precursor for forming perovskite layer (abstract), teaches the use of perovskite precursor solution (10) [0060] the coat substrate (100) with a desired thickness and dry the precursor using heating units such as hot plate to a temperature of 150℃ [0063]. Sung teaches the step of removing the solvent by drying the precursor with heating treatment to generate crystal nuclei in the perovskite [0064].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hest with Sung to increase the heating process to 150℃ for generating the crystal nuclei, to manufacture with crystallized perovskite structure (abstract).
The combined Hest (with Sung) teaches the use of two pairs of halogen lamps where one pair above the sample producing IR irradiation and UV irradiation, and the second below the sample heating the susceptor, which in turn the susceptor heats acting as heating plate to the sample (per claim 1 above). Therefore, the combined Hest (with Sung) teaches the heating treatment and IR radiation treatment and UV irradiation that begins and ends same time.
The combined Hest (with Sung) does not teach heating for duration between 30-60 min, or the forming of grains on the size of 300-1500 nm.
However, Yan is in the art of forming perovskite films (abstract), teaches the process of forming the perovskite layer by depositing BX2 film (where B includes Pb, and X includes Iodine forming PbI2) using solution method and then the addition of reactant AX (where AX include materials such as CH3NH4I [0044]) onto the BX2 film, for forming the perovskite layer [0038]-[0039] forming CH3NH2PbI3, where the chamber is heated between 50-250ºC (encompassing 60-150℃) for 5-120 min [0039], encompassing 30-60 min. Yan teaches the process of introducing solvent vapor into the processing chamber in a controlled temperature between 50-150℃ for 5-100 min [0039], where the process of introducing solvent vapor control the size of the generated grains/crystals to be higher than 300 nm to over 1 micron [0022], encompassing 300-1500 nm grain size. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hest (with Sung) with Yan to increase the heating treatment duration to 30-60 min under solvent vapor environment, to provide with an increased grains size up to 1500 nm, with reasonable expectation of success.
Regarding the generation of the crystal nuclei from the top and the bottom surface of the perovskite precursor material, the combined Hest (with Sung and Yan) does not explicitly teach this limitation.
However, the combined Hest (with Sung and Yan) teaches each and every process step and limitation of the applicant’s claims, including the “step of heating treatment using hot plate from under the substrate and the step of heating with infrared light irradiation”. Since the “generation of the crystal nuclei from the top and the bottom surface of the perovskite precursor material” by the applicant’s claimed process is simply a function of the “step of heating treatment using hot plate from under the substrate and the step of heating with infrared light irradiation”, and the combination of the Hest (with Sung and Yan) teaches the claimed process steps. The process of the combination of the Hest (with Sung and Yan) would have inherently produced “generation of the crystal nuclei from the top and the bottom surface of the perovskite precursor material” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 4, the combined Hest (with Sung and Yan) teaches the use of two pairs of halogen lamps where one pair above the sample producing IR irradiation and UV irradiation, and the second below the sample heating the susceptor, which in turn the susceptor heats acting as heating plate to the sample (per claim 1 above). Therefore, the combined Hest (with Sung and Yan) teaches the heating treatment and IR radiation treatment and UV irradiation that begins and ends same time.
Consider Claims 5-6, the combined Hest (with Sung and Yan) teaches the irradiation with ultraviolet with halogen lamps (per Hest), where the ultraviolet of the halogen lamp range from 250 two 400 nm (Watson, page 9124, right column, first paragraph). The combined Hest (with Sung) teaches the RTA processed for three minutes (180 second) (page 5933, radiative thermal annealing of MAPbI3 section). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 9-10, the combined Hest (with Sung and Yan) teaches IR with halogen lamp, where the IR of the halogen lamp range from 700 to 2500 nm (Watson, page 9124, right column, first paragraph), The combined Hest (with Sung and Yan) teaches the RTA processed for three minutes (180 second) (page 5933, radiative thermal annealing of MAPbI3 section). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Hest (with Sung and Yan) teaches the process of forming perovskite layer using solution process (Yan, (step (c), [0021]) and where other layer have been deposited using blade-coating, slot-coating and spray coating (Yan, step (b), [0021]). Therefore, it would be obvious for skilled person in the art to deposited perovskite layer using known solution deposition processes such as blade-coating, slot-coating and spray coating, with reasonable expectation of success.
Consider Claim 12, Hest teaches the process of forming perovskite layer (abstract). Hest teaches the process of forming coated layer on a substrate with perovskite precursor material (page 5932, experimental section, film deposition). Hest teaches the annealing treatment with RTA (radiative thermal annealing) in situ equipment described in Ahmed reference (page 5932, experimental section, film deposition). Haste teaches the annealing temperature of the coated perovskite precursor material with RTA at 10℃/s step up to 100℃ for three minutes (page 5933, radiative thermal annealing of MAPbI3 section). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Although Hest does not describe the equipment used, Ahmed teaches the equipment used for RTA Process (described as RTP) to have the processed sample place on a susceptor (Si wafer with 375 micron thickness) within the device having two pairs of halogen lamps, configured to be above and below the sample (figure 1, page 13902–2, right Col.). Ahmed teaches monitoring the heating process using thermocouple attached to the bottom of the wafer/susceptor (figure 1, page 13902–2, right Col.). 
Therefore, skilled person in the art will understand that the bottom halogen lamps heats the wafer/susceptor to the processed temperature. Thus, the wafer/susceptor acts as a heating plate for the heating the perovskite precursor coating from under the substrate, and the process of Hest.
Hest does not explicitly teach the type of radiation emitted from the halogen lamp.
However, Watson is in the art of rapid annealing of perovskite structure (abstract), teaches the annealing using halogen lamp where the halogen lamp emits radiation from 250 to 2500 nm (page 9124, right column, first paragraph). 
Therefore, halogen lamp produces IR irradiation and first UV irradiation.
Therefore, Hest teaches the heating treatment (heated susceptor) from under the substrate, and IR irradiation and first UV irradiation (from one of the halogen lamps) from over the substrate. Hest teaches the forming of the perovskite material comprise PbI2 compound (abstract), as protective layer.
Hest does not teach the heating treatment to generate crystal nuclei.
However, Sung is in the prior art of coating perovskite precursor for forming perovskite layer (abstract), teaches the use of perovskite precursor solution (10) [0060] the coat substrate (100) with a desired thickness and dry the precursor using heating units such as hot plate to a temperature of 150℃ [0063]. Sung teaches the step of removing the solvent by drying the precursor with heating treatment to generate crystal nuclei in the perovskite [0064].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hest with Sung to increase the heating process to 150℃ for generating the crystal nuclei, to manufacture with crystallized perovskite structure (abstract).
The combined Hest (with Sung) teaches the use of two pairs of halogen lamps where one pair above the sample producing IR irradiation and UV irradiation, and the second below the sample heating the susceptor, which in turn the susceptor heats acting as heating plate to the sample (per claim 1 above). Therefore, the combined Hest (with Sung) teaches the heating treatment and IR radiation treatment and UV irradiation that begins and ends same time.
The combined Hest (with Sung) does not teach heating for duration between 30-60 min, or the forming of grains on the size of 300-1500 nm.
However, Yan is in the art of forming perovskite films (abstract), teaches the process of forming the perovskite layer by depositing BX2 film (where B includes Pb, and X includes Iodine forming PbI2) using solution method and then the addition of reactant AX (where AX include materials such as CH3NH4I [0044]) onto the BX2 film, for forming the perovskite layer [0038]-[0039] forming CH3NH2PbI3, where the chamber is heated between 50-250ºC (encompassing 60-150℃) for 5-120 min [0039], encompassing 30-60 min. Yan teaches the process of introducing solvent vapor into the processing chamber in a controlled temperature between 50-150℃ for 5-100 min [0039], where the process of introducing solvent vapor control the size of the generated grains/crystals to be higher than 300 nm to over 1 micron [0022], encompassing 300-1500 nm grain size.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hest (with Sung) with Yan to increase the heating treatment duration to 30-60 min under solvent vapor environment, to provide with an increased grains size up to 1500 nm, with reasonable expectation of success.
Regarding the generation of the crystal nuclei from the top and the bottom surface of the perovskite precursor material, the combined Hest (with Sung and Yan) does not explicitly teach this limitation.
However, the combined Hest (with Sung and Yan) teaches each and every process step and limitation of the applicant’s claims, including the “step of heating treatment using hot plate from under the substrate and the step of heating with infrared light irradiation”. Since the “generation of the crystal nuclei from the top and the bottom surface of the perovskite precursor material” by the applicant’s claimed process is simply a function of the “step of heating treatment using hot plate from under the substrate and the step of heating with infrared light irradiation”, and the combination of the Hest (with Sung and Yan) teaches the claimed process steps. The process of the combination of the Hest (with Sung and Yan) would have inherently produced “generation of the crystal nuclei from the top and the bottom surface of the perovskite precursor material” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claims 13-14, the combined Hest (with Sung and Yan) teaches the irradiation with first ultraviolet with halogen lamps (per Hest), where the first ultraviolet of the halogen lamp range from 250 two 400 nm (Watson, page 9124, right column, first paragraph). The combined Hest (with Sung and Yan) teaches the heating treatment processed for 5-120 min, encompassing irradiation with first UV light for duration 10-30 minutes (Yan, [0038]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 18, the combined Hest (with Sung and Yan) teaches the use of two pairs of halogen lamps where one pair (two halogen lamps) above the sample producing IR irradiation and first UV irradiation (from the first halogen lamp), and the second UV irradiation (from the second halogen lamp).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Hest (Radiative Thermal Annealing/in Situ X-ray Diffraction Study of Methyl-ammonium Lead Triiodide: Effect of Anti-solvent, Humidity, Annealing Temperature Profile, and Film Substrates) in view of Sung (PG Pub 2018/0216249 A1), with the Ahmed (Rapid thermal processing chamber for in-situ x-ray diffraction, as evidentiary art), and with Watson (NPL, rapid processing of perovskite solar cells and under 2.5 seconds, 2015, as evidentiary art), and in further view of Yan (PG Pub 2018/0233296 A1), and in further view of Koposov (PG Pub 2016/0005987 A1). 
Consider Claims 19-20, the combined Hest (with Sung and Yan) teaches the perovskite material comprise PbI2 compound (Hest, abstract), as protective layer, as previously disclosed in claim 12.
The combined the combined Hest (with Sung and Yan) does not teach the coating of inorganic hole transport layer (HTL) using sputtering process, on the protective layer.
However, Koposov is in the art of forming multilayer solar cell structure (abstract), teaches the coating of an inorganic hole transport material layer (HTM layer) between the perovskite layer and the counter electrode in a solar cell structure, where the inorganic HTM layer is formed using reactive sputtering process [0012].
A person having ordinary skill in the art before the effective date of the claimed invention would combine the combined Hest (with Sung and Yan) with Koposov to deposit the inorganic layer using sputtering process on the protective/perovskite layer, to provide with a thickness between 1-150 nm [0012].

Response to Arguments
Applicant’s arguments, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1, 4-6, 9-14 and 18-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hest with Sung and Yan.

The applicant argued against the prior arts of Hest and Ahmed and Watson, on the ground that Hest disclose the opposite of the claimed invention, disclose the radiative thermal annealing instead over contact hot plate annealing, without forming perovskite layer having grain size between 300 nm to 1.5 µm. As the prior art of Hest disclose the use of halogen lamp for radiative thermal annealing to avoid the contact of a hot plate with the substrate.
However, Hest disclose the annealing/heating of the sample, while the sample a placed on top of/and in contact with a susceptor, where the susceptor is between the substrate and halogen lamp. Therefore, the radiative annealing of the halogen lamp to the susceptor would heat the susceptor, which in turn the hot susceptor would heat/anneal the sample from the bottom similar to the annealing process of hot plate. Moreover, Hest does not disclose the process of radiative thermal annealing to avoid the contact of the sample with a hot plate, as argued by the applicant.

The applicant argued against the prior art of Sung, on the ground that Sung teaches the hot plate process for forming nucleation, as the hot plate annealing method is not a radiative method. Thus, ordinary skilled person in the art would have no motive to combined Sung’s hot plate annealing process of the sample with Hest’s radiative thermal annealing with the halogen lamp.
However, as explained above, the process of heating/annealing of a heated susceptor of Hest acts as hot plate that any of the substrate, similar to the process of Sung.

The applicant argued against the prior art Sung, on the ground that the prior art of Sung disclose the heating process is 2 minutes, where the claimed limitation state “duration of the heating treatment is between 30 minutes and 1 hour”.
However, although Sung’s process of forming perovskite crystal structure within 2 minutes [0074], the prior art of Yan disclose the heating process also for the perovskite crystal structure, ranging from 5 minutes to 120 minutes [0039]. Therefore, it would be obvious for ordinary skilled person in the art to extend the heat treatment to achieve larger/desired grain size.

The applicant argued against the prior art of Yan, on the ground that Yan does not disclose the heat treatment process and the infrared irradiation process at the same time to generate crystal nuclei and increase the grain size at the same time. Additionally, Yan does not disclose the directly coating of the perovskite precursor on the substrate.
However, the claims do not specified the process of coating, where the coating is performed prior to the heating treatment. Moreover, the prior art of Hest disclose the heating using hot plate/susceptor and infrared radiation using halogen lamp achieving a temperature of 100℃, where it would be obvious for skilled person in the art to combined Hest’s process with the process of heating of Yan to range of 50-150℃ of the perovskite precursor while controlling the duration for 5-120 minutes, to provide with a desired grain size after the generation of a crystal nuclei of the perovskite film due to the heat treatment as taught by Yan.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718